DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of claims 1, 3, 5, 6, 78, 83-85, 88, 90, 91, 93, cancellation of claims 2, 7, and 87, and addition of new claims 94-96 in the response filed on 28 October 2020 is acknowledged.
Applicant’s amendment to claims 83, 90, and 93 is sufficient to overcome the objections for minor informalities, which are withdrawn.
Applicant’s amendment to claims 1, 5, 73, 84, and 91 is sufficient to overcome the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Claim Objections
Claims 78 and 91 are objected to because of the following informalities:
Claims 78 and 91, line 5, respectively, recite “the targeting region” and should recite “the targeted region” for consistency with the antecedent basis provided in claims 1 and 6, from which claims 78 and 91, respectively depend.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir” in claims 1, 5, and 6.
The generic placeholder is “module” coupled with the functional language of “[sending] a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 78-86, and 88-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, and 6 recite “a controller including 
	Paragraph 153 describes “a controller (not shown) that can control the amount, duration, and characteristics of the charge produced by the electrode 5550” and in doing so can actively control medication delivery depth, but this is not a disclosure of “an algorithm for performing the claimed specific computer function” of actuation, i.e. an algorithm that “[sends] a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir”. Paragraph 153 merely describes what the controller or actuation module can do but does not describe how the controller performed or what algorithm the controller executed to perform the described functions or the claimed function of “[an] actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir”.
how that circuitry, components, or code produces the control signal, nor does the paragraph describe any code that performs the claimed function. Third, paragraph 154 states that the “control signal [facilitates] controlling the amount of charge that is produced by the electrode 5550” which shows that the control signal generated by the feedback module disclosed in paragraph 154 participates in controlling the amount of charge but does not control the charge itself. The claimed actuation module sends a signal to the electrode that adjusts the charge such that medicament is conveyed from the reservoir, thereby actively controlling/adjusting the charge of the electrode itself instead of merely facilitating the control of the amount of charge of the electrode.
Para. 155 recites:
[0155] The processor (and any of the processors described herein) can be any processor configured to, for example, write data into and read data from the memory of the controller, and execute the instructions and/or methods stored within the memory. Furthermore, the processor can be configured to control operation of the other modules within the controller (e.g., the feedback module). Specifically, the processor can receive a signal including user input, distance measurements or the like and determine an amount of charge to be produced by the electrode 5550, the desired timing and sequence of the charge pulses and the like. In other embodiments, the processor (and any of the processors described herein) can be, for example, an application-specific integrated circuit (ASIC) or a combination of ASICs, which are designed to perform one or more specific functions. In yet other embodiments, the microprocessor can be an analog or digital circuit, or a combination of multiple circuits.

Paragraph 155 describes the components of the processor and what types of processors can be used, such as application-specific integrated circuits (ASICs) that are designed to perform one or more specific functions, or the microprocessors can be analog or digital circuits or combination 
Paragraphs 153-155 do not describe any part of the controller as an actuation module, or of any algorithm that sends a signal of any kind and merely describes what the controller can do but does not describe how the controller performs the claimed features. As such the specification as originally filed fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1, 5, 78, 84, 85, 91, 94, and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, 78, 84, 85, 91, 94, and 95 recite “move and/or cut [an/the] outer portion of the eye” which was not recited in the disclosure as originally filed. Published application paragraphs 157 and 158 state:
Paragraph 157: the distal end portion 5615 can include a contact portion, cutting portion, or the like that is configured to cut, separate and/or move an outer portion of an eye.

Paragraph 158: the delivery device 5000 is shown as including one or more separate, movable contact members 5650 that cut, separate and/or move an outer portion of the eye

The originally filed specification does not recite “move and/or cut”, i.e. move, cut, or move and cut. Instead the originally filed specification clearly requires the outer portion of the eye to be cut and then gives the options of separate and move, separate alone, or move alone. As a result claims 1, 5, 78, 84, 85, 91, 94, and 95 do not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 78-86, 88-93 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 6 recite “a controller including […] an actuation module, […] the actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir” which is a computer-implemented means-plus-function limitation, and as shown above, the disclosure as originally filed fails to disclose an algorithm for performing the claimed specific computer function of “[sending] a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir”. As a result, the limitation of “a 
In the interest of compact prosecution, the Examiner interprets “a controller including […] an actuation module, […] the actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir” as a module that sends a signal to the electrode that adjusts the charge or precipitates adjustment of the charge of the electrode. This interpretation is consistent with the description of the feedback module found in published application paragraph 154.
Claims 78 and 91 recite “a contact member coupled to the housing and configured to move and/or cut the outer portion of the eye” which is indefinite because it is unclear if the contact member is further limiting the “distal end portion configured to contact a surface of an eye and to move and/or cut an outer portion of the eye” as recited in claim 1, from which claim 78 depends, or in addition to the distal end portion.
In the interest of compact prosecution the examiner interprets claims 78 and 91 as further limiting the distal end portion of the housing.
Claims 78 and 91 recite “a contact member coupled to the housing and configured to move and/or cut the outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed” which requires either moving, cutting, or moving and cutting the outer portion of the eye. It is unclear if moving the outer portion of the eye by itself defines a first pathway through which the distal end portion of the housing is disposed, since moving alone would 
In the interest of compact prosecution, the Examiner interprets “a contact member coupled to the housing and configured to move and/or cut the outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed” to require moving, cutting, or both moving and cutting the outer portion of the eye.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 79, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0354239 to Pierre Roy (Roy) in view of U.S. Patent Application Publication 2011/0264028 to Radhakrishnan Ramdas et al. (Ramdas).
Regarding claim 1, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular surface) and to move and/or cut an outer portion of the eye (para. 115, lines 2-6 describe the distal end portion having a grid 35 that “[maintains] the elastic deformation of the cornea 102, when the device 10 is positioned on the ocular surface 101, and the light vacuum is applied on the cornea 102”, by elastically deforming the cornea the grid 35 moves an outer portion of the eye), the housing defining a reservoir (Fig. 3, 1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea); and
a controller (Fig. 3, #17, 18) including […] an actuation module (para. 82 describes the controllers 17, 18 controlling electrodes), […] the actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir (para. 84 describes the controller/first current generator 17 delivering a first current density I1 [corresponding to a signal] to the first electrode 15 to change the charge of the first electrode 15; para. 87 describes the controller/second current generator 18 delivering a first current density I2 [corresponding to a signal] to the second electrode 16 to change the charge of the second electrode 16).
However, Roy does not explicitly teach the controller including a feedback module, the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or a signal indicating a medicament delivery depth.
Ramdas teaches the controller (b) including a feedback module (para. 104), the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of […], a level of the medicament within the reservoir, […] (para. 104 describes a sensors like medicament level indicator).


Regarding claims 79 and 82, Roy, in view of Ramdas, teaches the apparatus of claim 1, where Roy further teaches:
Claim 79: the reservoir (Fig. 3, #21, 22) contains the electrode (Fig. 3, #15, 16);
Claim 82: an ionic charge of the reservoir is configured to be changed to match the ionic charge of the medicament such that the medicament is repelled out the reservoir (para. 84 describes the controller/first current generator 17 delivering a first current density I1 [corresponding to a signal] to the first electrode 15 to change the charge of the first electrode 15; para. 87 describes the controller/second current generator 18 delivering a first current density I2 [corresponding to a signal] to the second electrode 16 to change the charge of the second electrode 16); where the ionic charge of the reservoir changes depending on the current applied to the electrode from controllers 17, 18).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Ramdas, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0093742 to John W. Higuchi et al. (Higuchi).

Higuchi teaches the medicament delivery depth is within a predetermined range (para. 56 describes the depth of penetration is controlled by the inter-electrode distance, where para. 56 describes the inter-electrode distance may be less than about 40 mm, between about 1 mm and about 10 mm, or between about 0.3 mm and about 4 mm. Therefore, since the inter-electrode distance has a predetermined range of acceptable distances so too does the depth of penetration have a predetermined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Ramdas, to provide the medicament delivery depth is within a predetermined range as in Higuchi to deliver active agent to particular regions of the eye at specific depths (para. 56) as taught by Higuchi.

Regarding claim 4, Roy, in view of Ramdas, and further in view of Higuchi, teaches the apparatus of claim 3, but does not explicitly teach the predetermined range is between 900 µm and 1100 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Roy, in view of Ramdas, and further in view of Higuchi, to have the predetermined range between about 900 µm and about 1100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roy, in view of Ramdas, and further in view of Higuchi, would not operate differently with the claimed predetermined range between about 900 µm and about 1100 µm since Higuchi teaches that the “anode and cathode may be spaced at an inter-electrode distance which controls the depth and extent of penetration of the active agent within the eye” (Higuchi para. 56). Further, applicant places no criticality on the range claimed, indicating simply that the “the controller can control the amount, duration, and characteristics of the charge produced by the electrode 5550 to deliver the medicament M to a depth of between about 900 µm and about 1100 µm.” (Published Application Paragraph 154).

Claims 78 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas, as applied to claim 1 above, and further in view of U.S. Patent 2010/0318034 to Arnaldo Goncalves (Goncalves).
Regarding claim 78, Roy in view of Ramdas, teaches the apparatus of claim 1, where Roy further teaches the electrode (Fig. 3, #15, 16) configured to produce the charge sufficient to convey the medicament from the reservoir to the targeting region through a second pathway below the outer portion of the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which is capable of delivering medicament to the targeted region via a second pathway below the outer portion of the eye).

Goncalves teaches a contact member (17) coupled to the housing (10) and configured to move and/or cut the outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed (para. 55 describes the projection/contact member 17 contacting the conjunctiva and moving the conjunctiva a small distance prior to cutting, then when the contact member 17 is removed the conjunctiva slides back to the original position covering the cut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy, in view of Ramdas, to include the contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed as in Goncalves to reduce the risk of intraocular inflammation by preventing direct contact between the cut/wound and the outside environment (paras. 54-56) as taught by Goncalves.

Regarding claim 84, Roy in view of Ramdas, teaches the apparatus of claim 1, but does not teach a contact member movably coupled to the distal end portion of the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed.
Goncalves teaches a contact member (17) coupled to the distal end portion (11) of the housing (10), the contact member (17) configured to move and/or cut an outer portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy, in view of Ramdas, to include the contact member coupled to the distal end portion of the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed as in Goncalves to reduce the risk of intraocular inflammation by preventing direct contact between the cut/wound and the outside environment (paras. 54-56) as taught by Goncalves.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Ramdas, as applied to claim 1 above, and further in view of U.S. Patent 8,099,162 to Pierre Roy (Roy ‘162).
Regarding claim 80, Roy, in view of Ramdas, teaches the apparatus of claim 1, but does not explicitly teach the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge.
Roy ‘162 teaches the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge (col. 5, lines 14-20 describes active 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the apparatus of Roy, in view of Ramdas, to include the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge as in Roy ‘162 to improve active substances ionization as taught by Roy ‘162 (col. 5, lines 14-20) which is particularly useful to improve ionization and delivery of non-ionic or weakly ionic medicaments.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Ramdas, as applied to claim 1 above, and further in view of U.S. Patent 5,057,072 to Joseph B. Phipps (Phipps).
Regarding claim 81, Roy, in view of Ramdas, teaches the apparatus of claim 1, but does not explicitly teach an inner wall of the reservoir has an ionic charge that is opposite the ionic charge of the medicament.
Phipps teaches an inner wall (16) of the reservoir (18) has an ionic charge that is opposite the ionic charge of the medicament (col. 3, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy, in view of Ramdas, with the inner wall of the reservoir having an ionic charge opposite the ionic charge of the medicament as in Phipps to prevent interactions of the ionic drug and the current distribution member during storage to extend shelf life and make possible combinations of .

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Ramdas, as applied to claim 1 above, and further in view of U.S. Patent 2003/0088204 to Ashok V. Joshi (Joshi).
Regarding claim 83, Roy, in view of Ramdas, teaches the apparatus of claim 1, where Roy teaches the distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) of the housing (Fig. 3, #11) defines a channel in fluid communication with the reservoir (35, 22; para. 115 describes the grid 35, being a grid, it has channels, i.e. openings through its thickness, that allow medicament X2 to flow through to the outer surface of the eye), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region (35; para. 115 describes the grid, being a grid it has channels, the thickness of the material forming inner walls of each channel providing fluid communication between reservoir 22 and outer surface of the eye for delivery of medicament X2 therethrough).
But does not explicitly teach the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Ramdas, to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane as in Joshi to prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject (para. 49) as taught by Joshi.

Claims 5, 85, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Goncalves, and further in view of Ramdas.
Regarding claim 5, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular surface), the housing defining a reservoir (Fig. 3, #21, 22) configured to contain a medicament (X1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye through a second pathway below the outer portion of the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which is capable of delivering medicament to the targeted region via a second pathway below the outer portion of the eye); and
a controller (Fig. 3, #17, 18) including […] an actuation module (para. 82 describes the controllers 17, 18 controlling electrodes), […] the actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir (para. 84 describes the controller/first current generator 17 delivering a first 1 [corresponding to a signal] to the first electrode 15 to change the charge of the first electrode 15; para. 87 describes the controller/second current generator 18 delivering a first current density I2 [corresponding to a signal] to the second electrode 16 to change the charge of the second electrode 16).
However, Roy does not explicitly teach a contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed; the controller including a feedback module, the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or a signal indicating a medicament delivery depth.
Goncalves teaches a contact member (17) coupled to the housing (10), the contact member (17) configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed (para. 55 describes the projection/contact member 17 contacting the conjunctiva and moving the conjunctiva a small distance prior to cutting, then when the contact member 17 is removed the conjunctiva slides back to the original position covering the cut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to include the contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed as in Goncalves to reduce the risk of intraocular inflammation by preventing 
However, Roy in view of Goncalves, does not explicitly teach the controller including a feedback module, the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or a signal indicating a medicament delivery depth.
Ramdas teaches the controller (b) including a feedback module (para. 104), the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of […], a level of the medicament within the reservoir, […] (para. 104 describes a sensors like medicament level indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Roy, in view of Goncalves, to include the feedback module, where the feedback module is implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of […] a level of the medicament within the reservoir […] as in Ramdas to allow the controller to take into consideration the feedback data to provide improved and safe delivery of drugs and to record the data provide by the sensor (para. 104) as taught by Ramdas.

Regarding claims 85 and 86, Roy in view of Goncalves, and further in view of Ramdas, teaches the apparatus of claim 5, but does not explicitly teach the contact member is movably coupled to the housing between a first position in which the contact member is 
Goncalves further teaches:
Claim 85: the contact member (17) is movably coupled to the housing (10) between a first position in which the contact member is configured to initiate contact with the outer portion of the eye and a second position in which the contact member has moved and/or cut the outer portion of the eye to define the first pathway (para. 55 describes the contact member 17 making first contact with the conjunctive and as the housing is positioned on the eye the contact member moves the conjunctiva);
Claim 86: the contact member (17) includes at least one of a sharp edge or blade (17a) configured to at least one of cut or move the outer portion of the eye to define the first pathway (para. 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Roy in view of Goncalves, and further in view of Ramdas, with Goncalves’ contact member movably coupled to the housing between a first position in which the contact member is configured to initiate contact with the outer portion of the eye and a second position in which the contact member has separated moved and/or cut the outer portion of the eye to define the first pathway; or Goncalves’ contact member includes at least one of a sharp edge or blade configured to at least one of cut or move the outer portion of the eye to define the first .

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Goncalves, and further in view of Ramdas, as applied to claim 5 above, and further in view of Higuchi.
Regarding claim 88, Roy, in view of Goncalves, and further in view of Ramdas, teaches the apparatus of claim 5, where Roy further teaches the controller (Fig. 3, #17, 18) is configured to convey the medicament to a medicament delivery depth (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which penetrate a certain depth into the target tissue).
But does not explicitly teach the medicament delivery depth is within a predetermined range between about 900 µm and about 1100 µm.
Higuchi teaches the medicament delivery depth is within a predetermined range (para. 56 describes the depth of penetration is controlled by the inter-electrode distance, where para. 56 describes the inter-electrode distance may be less than about 40 mm, between about 1 mm and about 10 mm, or between about 0.3 mm and about 4 mm. Therefore, since the inter-electrode distance has a predetermined range of acceptable distances so too does the depth of penetration have a predetermined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Roy, in view of Goncalves, and further in view of Ramdas, to deliver the medicament to the medicament 
However, Roy, in view of Goncalves, and further in view of Ramdas, and still further in view of Higuchi, does not explicitly teach the predetermined range between about 900 µm and about 1100 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Roy, in view of Ramdas, and further in view of Higuchi, to have the predetermined range between about 900 µm and about 1100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roy, in view of Goncalves, and further in view of Ramdas, and still further in view of Higuchi, would not operate differently with the claimed predetermined range between about 900 µm and about 1100 µm since Higuchi teaches that the “anode and cathode may be spaced at an inter-electrode distance which controls the depth and extent of penetration of the active agent within the eye” (Higuchi para. 56). Further, applicant places no criticality on the range claimed, indicating simply that the “the controller can control the amount, duration, and characteristics of the charge produced by the electrode 5550 to deliver the medicament M to a depth of between about 900 µm and about 1100 µm.” (Published Application Paragraph 154).

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Goncalves, and further in view of Ramdas, as applied to claim 5 above, and still further in view of Phipps.
Regarding claim 89, Roy, in view of Goncalves, and further in view of Ramdas, teaches the apparatus of claim 5, but does not explicitly teach an inner wall of the reservoir has an ionic charge that is opposite the ionic charge of the medicament.
Phipps teaches an inner wall (16) of the reservoir (18) has an ionic charge that is opposite the ionic charge of the medicament (col. 3, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy, in view of Goncalves, and further in view of Ramdas, with the inner wall of the reservoir having an ionic charge opposite the ionic charge of the medicament as in Phipps to prevent interactions of the ionic drug and the current distribution member during storage to extend shelf life and make possible combinations of drugs and current distribution members which might not otherwise provide appropriate shelf life (col. 4, lines 2-7) as taught by Phipps.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Goncalves, and further in view of Ramdas, as applied to claim 5 above, and further in view of Joshi.
Regarding claim 90, Roy, in view of Goncalves, and further in view of Ramdas, teaches the apparatus of claim 1, where Roy teaches the distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) of the housing (Fig. 3, #11) 2 to flow through to the outer surface of the eye), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region (35; para. 115 describes the grid, being a grid it has channels, the thickness of the material forming inner walls of each channel providing fluid communication between reservoir 22 and outer surface of the eye for delivery of medicament X2 therethrough).
But does not explicitly teach the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
Joshi teaches the apparatus (Fig. 3) further comprising: a membrane (64, 72) covering the opening (para. 49 describes the membranes covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having a ionic charge (para. 53, lines 1-7 describes membrane 64, 72 are semipermeable membranes configured as cationic or anionic exchange membranes) such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough (para. 53, lines 4-9 describes a cationic exchange membrane retaining a positively charge drug), and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough (para. 53, lines 10-13 describe an current applied to the cation exchange membrane through electrodes 48, 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Goncalves, and further in view of Ramdas, to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane as in Joshi to prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject (para. 49) as taught by Joshi.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Higuchi and further in view of Ramdas.
Regarding claim 6, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular 1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea); and
a controller (Fig. 3, #17, 18) configured to adjust the charge to convey the medicament to a medicament delivery depth (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which penetrate a certain depth into the target tissue) […] including […] an actuation module (para. 82 describes the controllers 17, 18 controlling electrodes), […] the actuation module configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir (para. 84 describes the controller/first current generator 17 delivering a first current density I1 [corresponding to a signal] to the first electrode 15 to change the charge of the first electrode 15; para. 87 describes the controller/second current generator 18 delivering a first current density I2 [corresponding to a signal] to the second electrode 16 to change the charge of the second electrode 16).
However, Roy does not explicitly teach the medicament delivery depth within a predetermined range, the controller including a feedback module, the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to 
Higuchi teaches the medicament delivery depth within a predetermined range (para. 56 describes the depth of penetration is controlled by the inter-electrode distance, where para. 56 describes the inter-electrode distance may be less than about 40 mm, between about 1 mm and about 10 mm, or between about 0.3 mm and about 4 mm. Therefore, since the inter-electrode distance has a predetermined range of acceptable distances so too does the depth of penetration have a predetermined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy to provide the medicament delivery depth within a predetermined range as in Higuchi to deliver active agent to particular regions of the eye at specific depths (para. 56) as taught by Higuchi.
However, Roy in view of Higuchi, does not explicitly teach the controller including a feedback module, the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or a signal indicating a medicament delivery depth.
Ramdas teaches the controller (b) including a feedback module (para. 104), the feedback module implemented at least in part in hardware and including a sensor, the sensor configured to detect at least one of […], a level of the medicament within the reservoir, […] (para. 104 describes a sensors like medicament level indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Roy, in view of 

Regarding claim 8, Roy, in view of Higuchi, and further in view of Ramdas, teaches the apparatus of claim 6, but does not explicitly teach the predetermined range is between about 900 µm and about 1100 µm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Roy, in view of Ramdas, and further in view of Higuchi, to have the predetermined range between about 900 µm and about 1100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roy, in view of Ramdas, and further in view of Higuchi, would not operate differently with the claimed predetermined range between about 900 µm and about 1100 µm since Higuchi teaches that the “anode and cathode may be spaced at an inter-electrode distance which controls the depth and extent of penetration of the active agent within the eye” (Higuchi para. 56). can control the amount, duration, and characteristics of the charge produced by the electrode 5550 to deliver the medicament M to a depth of between about 900 µm and about 1100 µm.” (Published Application Paragraph 154).

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Higuchi, and further in view of Ramdas, as applied to claim 6 above, and further in view of Goncalves.
Regarding claim 91, Roy, in view of Higuchi, and further in view of Ramdas, teaches the apparatus of claim 6, where Roy further teaches the electrode (Fig. 3, #15, 16) configured to produce the charge sufficient to convey the medicament from the reservoir to the targeting region through a second pathway below the outer portion of the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which is capable of delivering medicament to the targeted region via a second pathway below the outer portion of the eye).
But does not teach a contact member coupled to the housing and configured to move and/or cut the outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed.
Goncalves teaches a contact member (17) coupled to the housing (10) and configured to move and/or cut the outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed (para. 55 describes the projection/contact member 17 contacting the conjunctiva and moving the conjunctiva a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy, in view of Higuchi, and further in view of Ramdas, to include the contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed as in Goncalves to reduce the risk of intraocular inflammation by preventing direct contact between the cut/wound and the outside environment (paras. 54-56) as taught by Goncalves.

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Higuchi, and further in view of Ramdas, as applied to claim 6 above, and still further in view of Roy ‘162.
Regarding claim 80, Roy, in view of Higuchi, and further in view of Ramdas, teaches the apparatus of claim 6, but does not explicitly teach the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge.
Roy ‘162 teaches the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge (col. 5, lines 14-20 describes active substances being within the aqueous core, i.e. encapsulated, in liposomes, where the liposome presents terminating ions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the apparatus of Roy, in view of .

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Higuchi, and further in view of Ramdas, as applied to claim 6 above, and further in view of Joshi.
Regarding claim 93, Roy, in view of Higuchi, and further in view of Ramdas, teaches the apparatus of claim 1, where Roy teaches the distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) of the housing (Fig. 3, #11) defines a channel in fluid communication with the reservoir (35, 22; para. 115 describes the grid 35, being a grid, it has channels, i.e. openings through its thickness, that allow medicament X2 to flow through to the outer surface of the eye), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region (35; para. 115 describes the grid, being a grid it has channels, the thickness of the material forming inner walls of each channel providing fluid communication between reservoir 22 and outer surface of the eye for delivery of medicament X2 therethrough).
But does not explicitly teach the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is 
Joshi teaches the apparatus (Fig. 3) further comprising: a membrane (64, 72) covering the opening (para. 49 describes the membranes covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having a ionic charge (para. 53, lines 1-7 describes membrane 64, 72 are semipermeable membranes configured as cationic or anionic exchange membranes) such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough (para. 53, lines 4-9 describes a cationic exchange membrane retaining a positively charge drug), and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough (para. 53, lines 10-13 describe an current applied to the cation exchange membrane through electrodes 48, 50 causing the membrane to lose or reverse charge an allow the charged drug to pass therethrough), the electrode (48, 50) configured to produce the ionic charge of the membrane (para. 53, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Higuchi, and further in view of Ramdas, to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane as in Joshi to prevent the passive release of .
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Joshi.
Regarding claim 94, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular surface) and to move and/or cut an outer portion of the eye (para. 115, lines 2-6 describe the distal end portion having a grid 35 that “[maintains] the elastic deformation of the cornea 102, when the device 10 is positioned on the ocular surface 101, and the light vacuum is applied on the cornea 102”, by elastically deforming the cornea the grid 35 moves an outer portion of the eye), the housing defining a reservoir (Fig. 3, #21, 22) configured to contain a medicament (X1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea);

But does not explicitly teach the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
Joshi teaches the apparatus (Fig. 3) further comprising: a membrane (64, 72) covering the opening (para. 49 describes the membranes covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having a ionic charge (para. 53, lines 1-7 describes membrane 64, 72 are semipermeable membranes configured as cationic or anionic exchange membranes) such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough (para. 53, lines 4-9 describes a cationic exchange membrane retaining a positively charge drug), and when the ionic charge of the membrane is different from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane as in Joshi to prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject (para. 49) as taught by Joshi.
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Goncalves, and further in view of Joshi.
Regarding claim 5, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular 1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye through a second pathway below the outer portion of the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which is capable of delivering medicament to the targeted region via a second pathway below the outer portion of the eye),
wherein the distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) of the housing (Fig. 3, #11) defines a channel in fluid communication with the reservoir (35, 22; para. 115 describes the grid 35, being a grid, it has channels, i.e. openings through its thickness, that allow medicament X2 to flow through to the outer surface of the eye), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region (35; para. 115 describes the grid, being a grid it has channels, the thickness of the material forming inner walls of each channel providing fluid communication between reservoir 22 and outer surface of the eye for delivery of medicament X2 therethrough).
But does not explicitly teach a contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed; and the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when 
Goncalves teaches a contact member (17) coupled to the housing (10), the contact member (17) configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed (para. 55 describes the projection/contact member 17 contacting the conjunctiva and moving the conjunctiva a small distance prior to cutting, then when the contact member 17 is removed the conjunctiva slides back to the original position covering the cut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to include the contact member coupled to the housing, the contact member configured to move and/or cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing is disposed as in Goncalves to reduce the risk of intraocular inflammation by preventing direct contact between the cut/wound and the outside environment (paras. 54-56) as taught by Goncalves.
However, Roy, in view of Goncalves, does not explicitly teach the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Goncalves, to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane as in Joshi to prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject (para. 49) as taught by Joshi.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Higuchi, and further in view of Joshi.
Regarding claim 6, Roy teaches an apparatus (Fig. 3, #10), comprising:
a housing (Fig. 3, #11) having a distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) configured to contact a surface of an eye (para. 98 describes in the context of the embodiment shown in Figure 3 the distal end 23 of the separating wall 20 contacts the ocular surface, and the distal end 14 deforms elastically to conform to the shape of the ocular surface when contacting the ocular surface), the housing defining a reservoir (Fig. 3, #21, 22) configured to contain a medicament (X1, X2) having an ionic charge (paras. 60-75 describes the active substances such as X1, X2 as having positive or negative charges);
an electrode (Fig. 3, #15, 16) coupled to the housing (Fig. 3, #11), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a targeted region within the eye (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea); and
a controller (Fig. 3, #17, 18) configured to adjust the charge to convey the medicament to a medicament delivery depth (paras. 78-81 describes the first and second electrodes 15, 16 producing current densities D1, D2 for delivering active substances to the sclera or cornea which penetrate a certain depth into the target tissue),
wherein the distal end portion (Fig. 3, #14, 23, and 35 together form the distal end portion of the housing 11) of the housing (Fig. 3, #11) defines a channel in fluid communication with the reservoir (35, 22; para. 115 describes the grid 35, being a grid, it 
However, Roy does not explicitly teach the medicament delivery depth within a predetermined range, and the apparatus further comprising: a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
Higuchi teaches the medicament delivery depth within a predetermined range (para. 56 describes the depth of penetration is controlled by the inter-electrode distance, where para. 56 describes the inter-electrode distance may be less than about 40 mm, between about 1 mm and about 10 mm, or between about 0.3 mm and about 4 mm. Therefore, since the inter-electrode distance has a predetermined range of acceptable distances so too does the depth of penetration have a predetermined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy to provide the medicament delivery depth within a predetermined range as in Higuchi to deliver active agent to particular regions of the eye at specific depths (para. 56) as taught by Higuchi.

Joshi teaches the apparatus (Fig. 3) further comprising: a membrane (64, 72) covering the opening (para. 49 describes the membranes covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having a ionic charge (para. 53, lines 1-7 describes membrane 64, 72 are semipermeable membranes configured as cationic or anionic exchange membranes) such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough (para. 53, lines 4-9 describes a cationic exchange membrane retaining a positively charge drug), and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough (para. 53, lines 10-13 describe an current applied to the cation exchange membrane through electrodes 48, 50 causing the membrane to lose or reverse charge an allow the charged drug to pass therethrough), the electrode (48, 50) configured to produce the ionic charge of the membrane (para. 53, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Roy, in view of Higuchi, to include a membrane covering the opening and having a ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 78-86, and 88-96 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This application is now being examined by Larry R. Wilson. Applicant’s representative is encouraged to contact Examiner Wilson to discuss the application prior to filing a response to advance prosecution as quickly as possible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783               

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
05/07/2021